Citation Nr: 1341093	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  09-44 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement service connection for a disability manifested by chest pain.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative arthritis of the right knee.

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative arthritis of the left knee.

4.  Entitlement to an evaluation in excess of 10 percent for service-connected right elbow strain.

5.  Entitlement to an evaluation in excess of 10 percent for service-connected left elbow strain.

6.  Entitlement to an evaluation in excess of 10 percent for service-connected right ankle sprain.

7.  Entitlement to an evaluation in excess of 10 percent for service-connected left ankle sprain.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to March 2007.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) regional office in Roanoke, Virginia (RO).  In November 2012, the Board remanded the issues on appeal.  They are now again before the Board for adjudication.

The issues of entitlement to service connection for a disability manifested by chest pain, entitlement to an increased rating for left and right elbow strain, and entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) are remanded to the RO via the Appeals Management Center in Washington, DC. 



FINDINGS OF FACT

1.  The Veteran's degenerative arthritis of the right knee is manifested by painful motion and by flexion, at worst, limited to 90 degrees with pain beginning at 60 degrees, but without evidence of ankylosis, recurrent subluxation or lateral instability, dislocated or removed semilunar cartilage, limited extension, impairment of the tibia or fibula, genu recurvatum, or knee replacement.

2.  The Veteran's degenerative arthritis of the left knee is manifested by painful motion and by flexion, at worst, limited to 90 degrees with pain beginning at 60 degrees, but without evidence of ankylosis, recurrent subluxation or lateral instability, dislocated or removed semilunar cartilage, limited extension, impairment of the tibia or fibula, genu recurvatum, or knee replacement.

3.  The Veteran's right ankle sprain is manifested by pain and swelling, with dorsiflexion, at worst, limited to 15 degrees, and plantar flexion, at worst, limited to 35 degrees, but without any indication of marked limitation of motion or ankylosis, malunion of the os calcis or astragalus, or astragalectomy.  

4.  The Veteran's left ankle sprain is manifested by pain and swelling, with dorsiflexion, at worst, limited to 15 degrees, and plantar flexion, at worst, limited to 40 degrees, but without any indication of marked limitation of motion or ankylosis, malunion of the os calcis or astragalus, or astragalectomy.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for degenerative arthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2013).

2.  The criteria for an initial evaluation in excess of 10 percent for degenerative arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2013).

3.  The criteria for an evaluation in excess of 10 percent for right ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013).

4.  The criteria for an evaluation in excess of 10 percent for left ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claims of entitlement to an increased evaluation for right knee and left knee disabilities arise from her disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed with regard to the knee claims.

As to the Veteran's claims for increased ratings for right and left ankle sprains, the RO's January 2009 letter to the Veteran satisfied the duty to notify provisions.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claims, including the opportunity to present pertinent evidence. 

Additionally, the January 2009 letter to the Veteran notified her that she must submit, or request that VA obtain, evidence of the worsening of her disabilities and the different types of evidence available to substantiate her claims for higher ratings.  Moreover, this letter informed her of the requirements to obtain higher ratings and notified her of the need to submit evidence of how such worsening effected her employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and her identified VA and private treatment records.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was also afforded three VA examinations pertaining to each of her claims during the course of her appeal.  38 C.F.R. § 3.159(c)(4).  These examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, April 2009, September 2011, and February 2013 examinations related to the Veteran's ankles, and May 2009, September 2011, and February 2013 examinations related to the Veteran's knees.  The examiners took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disabilities.  Id. 

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination);  Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases. 38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings. 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Initial Evaluations - Right and Left Knees

The Veteran filed a claim seeking service connection for bilateral knee disability in a statement received by VA on October 14, 2008.  In a July 2008 rating decision, the RO awarded service connection for degenerative arthritis of the bilateral knees and awarded a 10 percent rating.  The Veteran perfected an appeal of the initial rating assigned.  In an October 2011 rating decision, the RO awarded separate 10 percent ratings for degenerative arthritis of the left knee and degenerative arthritis of the right knee, both effective October 14, 2008, the date of the Veteran's claim for service connection.  Because the award of separate ratings for the Veteran's right and left knees does not represent the highest possible evaluation available for the condition, the claims remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993) (finding that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

December 2007 x-ray report shows that the Veteran's knees had minimal medial degenerative changes, bilaterally.  Outpatient records throughout the course of this claim reflect the Veteran's reports of pain and swelling in her knees.  At the time of the May 2009 VA examination, the Veteran reported constant pain elicited by physical activity and relieved by nothing.  The Veteran suggested that her knees experience weakness, stiffness, swelling, giving way, lack of endurance, locking and fatigability.  Physical examination, however, revealed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement of either knee.  Examination of the right knee revealed no locking pain, genu recurvatum or crepitus.  Examination of the left knee did reveal crepitus, but no locking pain or genu recurvatum.  Flexion of both the right and left knee was to 140 degrees and extension to 0 degree.  There was no additional limitation of joint function due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive testing of either knee.  Stability testing of both knees was within normal limits.  X-rays at that time continued to show degenerative changes.

April 2011 treatment notes show that the Veteran sought treatment for pain in a VA outpatient clinic.  The physician noted knees with some fullness, but no effusion, no tenderness, and full range of motion.

September  2011 VA examination showed effusion and tenderness in both the right and left knee, with no signs of edema, instability, abnormal movement, weakness, erythema, heat, deformity, guarding of movement, malalignment or drainage.  Both knees had locking pain, but no genu recurvatum or crepitus at the time of this examination.  There was no ankylosis.  Extension was to 0 degree for both knees.  Flexion, for the right knee, was to 100 degrees, with no additional loss following repetitive movement.  For the left knee, flexion was to 105 degrees, with no additional loss following repetitive movement.  There was no additional limitation due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use of either knee.

At her January 2012 hearing, the Veteran described both knees as always swollen and always aching.  She also reported that her knees give way and lock.  She reported that when bending her knees, her pain increases.  With increased use, the Veteran reported that the pain and swelling increases, and that rest is required for the symptoms to subside.

In May 2013, the Veteran reported to a VA examiner that she does experience flare ups in her knee symptoms, at which time she is limited to walking less than 15 minutes, cannot climb stairs and cannot undergo prolonged standing.  She reported  that she no longer plays sports.  Right and left knee flexion was to 90 degrees, with pain beginning at 60 degrees.  Extension was to 0 degree in both knees, with no evidence of pain on extension of either knee.  There was no change following repetitive testing.  All instability tests were noted as normal.  As to functional impairment, the examiner noted weakened movement, pain on movement, swelling and interference with sitting, standing and weight bearing in both knees.  With regard to functional impact on work, the examiner suggested that sedentary work is preferred, although limited walking and standing for up to 15 to 30 minutes is tolerable and safe for the Veteran.

The RO has assigned a separate 10 percent disability rating for the Veteran's right and left knee disabilities, pursuant to Diagnostic Code 5010, which instructs traumatic arthritis to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).  Degenerative arthritis established by radiographic imaging/x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  Limitation of motion must be objectively confirmed by clinical findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is x-ray evidence of arthritis and limitation of motion, but not to a compensable degree under the diagnostic code, a 10 percent rating is for assignment for each major joint affected.  Id.  VA regulation defines the knee as a major joint.  38 C.F.R. § 4.45(f) (2013).

Limitation of leg flexion warrants a noncompensable rating if limited to 60 degrees, a 10 percent rating if limited to 45 degrees, a 20 percent rating if limited to 30 degrees, and a maximum 30 percent rating if limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of leg extension warrants a noncompensable rating if limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a maximum 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II (2009) (normal leg flexion and extension is between 0 degrees and 140 degrees). 

Based on this evidence, the Board finds that neither of the Veteran's knees warrants a rating in excess of 10 percent at any time since the claim for service connection in October 2008.  As degenerative arthritis for both knees has been shown by radiographic evidence, and painful motion of the knees has been shown, the presently assigned 10 percent rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010. 

Limitation of flexion, as reflected in the clinical evidence, was limited at worst to 90 degrees with pain at 60 degrees, bilaterally.  Thus, the findings for extension and flexion fail to meet the criteria for a compensable evaluation based on limitation of motion for either the right or left knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Chronic pain was reported in the right knee and in the left knee throughout the claim and appeal.   However, the evidence of record does not support a rating in excess of 10 percent for the either knee disability as the requisite limitation of flexion or extension has not been shown, even when taking pain into consideration.  Moreover, consistently throughout the claim, no additional limitation of joint function was shown after repetition due to pain, fatigability, or weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Ankylosis of either knee has not been shown, nor has a right or left knee replacement.  Accordingly, ratings under these provision are not for application.  38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256 (2013).  Moreover, neither dislocation nor removal of the semilunar cartilage has been shown in either knee and therefore, ratings under these provisions are also not for application.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259 (2013).  Genu recurvatum was consistently reported as not present for either knee, and there is no evidence of impairment of the tibia and fibula.  Thus, there is no basis for an increase or a separate rating under those provisions.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263 (2013).

The Board recognizes the Veteran's contentions at the hearing that her knees give way, lock and are unstable.  Separate 10, 20 or 30 percent ratings may be assigned where there is evidence of recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  While the Veteran reports difficulty with her lower extremities giving way while walking or attempting to climb stairs, there must be competent medical evidence showing instability of the knee joint.  Stability testing was conducted at the 2009, 2011 and 2013 VA examinations, all three of which reported a lack of objective evidence showing instability of the knee joint.  A separate rating, therefore, is not warranted for recurrent subluxation or lateral instability of either knee under Diagnostic Code 5257, as the requisite medical findings have not been made.

The Board has also considered the Veteran's statements, both in writing and at her hearing, regarding the symptoms of her knee disorders.  The Veteran's statements are competent evidence as to the symptoms of her bilateral knee disorders as this comes to her through her senses.  Moreover, her statements are credible to the extent that they are consistent with the medical evidence of the record.  However, her statements are not competent evidence as to a specific level of disability according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Evidence concerning the nature and extent of each of the Veteran's knee disabilities has been provided by the medical personnel who have examined her at various times during the current appeal and who have rendered pertinent opinions in conjunction with the physical evaluations.  The medical findings as provided in the examination reports directly address the criteria under which this type of disability is evaluated.  The Board, therefore, finds the medical findings to be of a greater probative value as to the current severity of the Veteran's right and left knee disabilities than her statements.

For the reasons stated above, the presently assigned 10 percent rating for each knee is appropriate.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The medical evidence does not establish that an increase is warranted for either knee at any time period during the Veteran's appeal.  Fenderson, 12 Vet. App. at 126.

Increased Ratings - Right and Left Ankles

Residuals of the right and left ankle sprains were initially awarded service connection by way of the July 2007 rating decision, a 10 percent disability rating assigned for each.  The Veteran filed a claim for an increased rating in October 2008, after which the May 2009 rating decision was issued, which denied an increased rating and proposed to reduce both ankle ratings from 10 percent to noncompensable.  The Veteran disagreed with this decision.  The RO then issued a rating decision in July 2009 reducing the ratings to noncompensable, effective October 1, 2009.  The Veteran went on to perfect the appeal.  In October 2011, the RO issued a rating decision reinstating the 10 percent rating since October 1, 2009.  This action, however, did not satisfy the Veteran's perfected appeal of the denial of an increased rating for the residuals of the right and left ankle sprains.  Thus, this analysis will determine whether a rating in excess of 10 percent is warranted for either ankle at any time since the October 2008 claim for an increase.

At the time of April 2009 VA examination, the Veteran reported constant pain in both ankles, which she described as crushing, squeezing, aching, oppressing, sticking and cramping.  She also reported weakness, stiffness, giving way, lack of endurance, locking and fatigability.  The examiner noted that there was no heat, redness or dislocation in the ankles.  Physical examination revealed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement in either ankle.  Range of motion was the same in both ankles:  dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  Neither joint was additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  X-ray examination was normal and there was no indication of malunion of the os calcis or the astralgus on either the right or left.  The examiner concluded that there was a lack findings related to either ankle and that the bilateral ankle sprains were asymptomatic at the time.

On VA examination in September 2011, the Veteran's reported symptoms were largely identical to those reported at the time of the April 2009 examination.  The Veteran suggested that she experiences flare-ups of pain with a severity level of 10 out of 10 which are continuous twenty-four hours per day.  In that this description is effectively described as ongoing and constant, the Board observes that it is not a flare-up of pain, but rather the Veteran's description of her constant state of severe pain.  She did confirm that she does not experience any functional limitation of the joint or limited range of motion, but that she does have difficulty standing and walking.  The Veteran confirmed that she does not receive treatment for her ankle pain.  Physical examination revealed dorsiflexion in both ankles to 15 degrees, with pain at 15 degrees and no change with repetition.  Plantar flexion of the right ankle was to 35 degrees with pain at 35 degrees and no change with repetition.  Plantar flexion of the left ankle was to 40 degrees with pain at 40 degrees and no change with repetition.  X-ray results showed osteoarthritis of the right ankle with no indication of a malunion to the os calcis or astralgus, and osteoarthritic changes in the left ankle with no indication of a malunion to the os calcis or astralgus.

At her January 2012 hearing, the Veteran described general achiness in her ankles, left worse than right.  She reported that her legs give way and implied that her ankle disability was, at least in part, the cause.  The Veteran also reported ankle swelling and stiffness.  She reported difficulty walking and exercising due to her ankle disability.

Most recently, the Veteran's ankles were examined in February 2013.  At this time, the symptoms seemingly improved.  Right and left ankle plantar flexion was noted to be to 45 degrees or higher without pain, and dorsiflexion at 20 degrees or higher without pain.  There was no change with repetitive testing.  The examiner did confirm swelling, but noted no other functional impairment.  There was no pain on motion, no laxity, and no ankylosis.  The examiner confirmed that the Veteran's ankle condition limits her standing to less than 30 minutes continuously.

The Veteran's right and left ankle sprains have been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5271, which pertains to limitation of motion of the ankles.  The Board recognizes that the x-ray evidence confirms osteoarthritis in the ankles.  Again, traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Degenerative arthritis established by radiographic imaging/x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  Limitation of motion must be objectively confirmed by clinical findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is x-ray evidence of arthritis and limitation of motion, but not to a compensable degree under the diagnostic code, a 10 percent rating is for assignment for each major joint affected.  Id.  VA regulation defines the ankle as a major joint.  38 C.F.R. § 4.45(f).

A disability of the ankle manifested by limited motion warrants a 10 percent evaluation for moderate limitation of motion and a 20 percent evaluation for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Words such as "moderate" and "marked" are not defined in the Rating Schedule.  The Rating Schedule provides guidance by defining full range of motion of the ankle as 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2013).

Based on this evidence, the Board finds that neither of the Veteran's ankles warrants a rating in excess of 10 percent at any time since the claim for an increased rating in October 2008.  The Board initially observes that osteoarthritis for both ankles has been shown by radiographic evidence, and painful motion of the ankles has been shown by way of lay testimony.  Thus, the presently assigned 10 percent rating is appropriate in that the ankle is a major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  For an increase, greater limitation of motion or other manifestations of the disability are required, none of which are shown in this case.

While the record includes the Veteran's reports of pain and a confirmation of swelling in the medical findings, there is not indication that the Veteran's right or left ankle disabilities are manifested by marked limitation of motion.  Dorsiflexion of the right and left ankle, at worst, was limited to 15 degrees, and plantar flexion was, at worst, limited to 35 degrees in the right ankle and 40 degrees in the left.  The Board recognizes this as limited when compared to the full range of motion of the ankle as defined by VA regulation; however, the current rating compensates the Veteran for a moderate level of limited motion of the ankles.  There is no indication that the limitation present can be characterized as "marked."  Thus, these findings fail to meet the criteria for a rating in excess of 10 percent based on limitation of motion for either the right or left ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Chronic pain was reported by the Veteran, with swelling shown on physical examination; however, the evidence of record does not support a rating in excess of 10 percent for the either ankle disability as the requisite limitation of motion has not been shown, even when taking pain into consideration.  Moreover, consistently throughout the claim, no additional limitation of joint function was shown after repetition due to pain, fatigability, or weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.

Ankylosis of either ankle has not been shown, nor has malunion of the os calcis or astragalus or astragalectomy.  Accordingly, ratings under these provision are not for application.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2013).  Thus, there is no basis for an increase or a separate rating under those provisions.  

The Board has also considered the Veteran's statements, both in writing and at her hearing, regarding the symptoms of her ankle disorders.  The Veteran's statements are competent evidence as to the symptoms of her right and left ankle disorders as this comes to her through her senses.  Moreover, her statements are credible to the extent that they are consistent with the medical evidence of the record.  However, her statements are not competent evidence as to a specific level of disability according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Evidence concerning the nature and extent of each of the Veteran's ankle disabilities has been provided by the medical personnel who have examined her at various times during the current appeal and who have rendered pertinent opinions in conjunction with the physical evaluations.  The medical findings as provided in the examination reports directly address the criteria under which this type of disability is evaluated.  The Board, therefore, finds the medical findings to be of a greater probative value as to the current severity of the Veteran's right and left ankle disabilities than her statements.

For the reasons stated above, the presently assigned 10 percent rating for each ankle is  appropriate.  38 C.F.R. § 4.71a, Diagnostic Codes 5271.  The medical evidence does not establish that an increase is warranted for either ankle at any time period during the Veteran's appeal.  See Hart, 21 Vet. App. at 509. 

Extraschedular Consideration

In considering the Veteran's claims herein, the Board has also considered the issue of whether the schedular evaluations assigned for the Veteran's right and left knee disabilities, or for her right and left ankle disabilities, are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record). 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture in this case is not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  The Veteran's service-connected right and left knee disabilities are evaluated under the rating criteria for degenerative arthritis pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by the Veteran's knee disabilities.  Id.  The rating assigned is warranted with x-ray evidence of involvement of 2 or more major joints, and increase is available under Diagnostic Codes 5256 - 5263 if further limitation of motion or other manifestations of knee disability are shown.  These diagnostic criteria fully and adequately describe the severity and symptomatology exhibited by the Veteran's right and left knees.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 10 percent disability rating assigned for each knee under Diagnostic Code 5003.  The criteria for a 10 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's knee claims for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Likewise, the criteria under 38 C.F.R. § 4.71a, Diagnostic Code 5271, specifically contemplate the level of occupational and social impairment caused by the Veteran's ankle disabilities.  The rating assigned is warranted with evidence of moderate limited motion of the ankles, and increase is available under Diagnostic Codes 5270 and 5272 - 5274 if further limitation of motion or other manifestations of ankle disability are shown.  These diagnostic criteria fully and adequately describe the severity and symptomatology exhibited by the Veteran's right and left ankles.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 10 percent disability rating assigned for each ankle under Diagnostic Code 5271.  The criteria for a 10 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's ankle claims for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

In reaching these decisions the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against an evaluation in excess of 10 percent for either the right or left knee disability, or the right or left ankle disability throughout the pendency of this appeal, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 10 percent for service-connected degenerative arthritis of the right knee is denied.

An initial evaluation in excess of 10 percent for service-connected degenerative arthritis of the left knee is denied.

An evaluation in excess of 10 percent for service-connected right ankle sprain is denied.

An evaluation in excess of 10 percent for service-connected left ankle sprain is denied.


REMAND

The Veteran's claims were previously before the Board in November 2012, and were remanded for additional evidentiary development.  Another remand is required.  

Disability Manifested by Chest Pain

In November 2012, the Board remanded this issue in order to afford the Veteran a VA examination to determine whether she has a current disability manifested by chest pain.  The examiner was to, based upon a clinical examination, a review of the evidence of record and with consideration of the Veteran's statements, render an opinion as to whether any diagnosed disability manifested by chest pain is related to her active duty and whether any diagnosed disability manifested by chest pain is due to or aggravated by any service-connected disorder.

In February 2013, a VA examiner noted that the Veteran has had valvular heart disease since 2008.  Later in the report, the examiner stated that the Veteran's heart condition is "benign heart murmurs, likely congenital" and characterized the murmurs as regurgitant mitral, tricuspid and pulmonary valve murmurs.  Physical examination revealed abnormal heart sounds, which the examiner characterized as Grade 2-3/6 systolic ejection murmur in the mitral area.  The examiner also confirmed that February 2013 chest x-ray showed evidence of cardiac hypertrophy and borderline cardiomegaly.  In a May 2013 addendum report, the examiner opined that it is less likely than not that the Veteran's musculoskeletal chest pain has any relationship to or is worsened by her service connected conditions, "which include DJD of the knees, elbow strain, ankle strain/sprain, hypothyroidism, carpal tunnel syndrome, allergic rhinitis, migraine headaches, et al."  The rationale provided was that "costochondritis involves inflammation of the cartilage between the ribs and the sternum.  This cartilage is not continuous or dependent on any of the joints involved in service connected ratings, migraines, low thyroid or residuals from hysterectomy."

This opinion is not adequate for appellate purposes.  First, the February 2013 examiner confirmed the relevant diagnoses to be regurgitant mitral, tricuspid and pulmonary valve murmurs, as well as cardiac hypertrophy and borderline cardiomegaly.  Yet, the examiner provided a negative nexus opinion with a rationale that discussed costochondritis.  The examiner defined costochondritis as an inflammation of the cartilage between the ribs and the sternum.  A murmur, however, is an auscultatory sound, benign or pathologic, particularly a periodic sound of short duration of cardiac or vascular origin.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 1207 (31st ed. 2007).  More particularly, regurgitant murmur is a cardiac murmur due to regurgitation of blood through an abnormal valvular orifice, usually occurring throughout systole.  Id. at 1208.  Cardiac hypertrophy is enlargement of myocardial cells and hyperplasia of nonmuscular cardiac components due to pressure and volume overload and sometimes to neurohumoral factors.  Id. at 910.  Cardiomegaly is abnormal enlargement of the heart from either hypertrophy or dilatation.  Id. at 299.  Thus, it is unclear why a rationale related to causation for the confirmed regurgitant murmurs, cardiac hypertrophy and borderline cardiomegaly would be based on costochondritis, which was not a condition noted as in existence for this Veteran.  Moreover, the examiner was required to provide an opinion as to whether any diagnosed disability manifested by chest pain is related to the Veteran's active duty and whether any diagnosed disability manifested by chest pain is due to or aggravated by any service-connected disorder.  The examiner gave no opinion regarding the disabilities diagnosed, and when, albeit inadequately, discussing the service-connected disorders, the examiner mentioned the joint, headache, hypothyroidism and hysterectomy, but ignored the service-connected mental disorder in the analysis.  For these reasons, the May 2013 VA examiner's addendum medical opinion report is inadequate for appellate purposes.  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to afford the Veteran a new VA examination and to obtain an adequate opinion from a VA examiner.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); also see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Right and Left Elbow Strain and TDIU

In November 2012, the Board remanded the Veteran's claims for increased ratings for the right and left elbow strains for an orthopedic examination to determine the current severity of her disabilities.  In pertinent part, the examiner was required to report any pain during range of motion testing, and accurately measure and report the degree where any recorded pain begins when measuring range of motion, with and without pain.  The Veteran was examined in February 2013.  The VA examiner reported that the range of motion in both elbows was flexion to 145 degrees or more, and with no limitation of extension and no objective evidence of painful motion.  However, later in the report, the examiner noted that the functional impact of the Veteran's right and left elbow disabilities included pain on motion, bilaterally.  In a single report, this examiner noted both no pain on motion in either elbow and then painful motion of both elbows.  This report is internally inconsistent in its discussion of the Veteran's painful motion related to her elbows.  Functional loss due to pain is an imperative portion of a rating analysis for a joint.  "Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled."  38 C.F.R. § 4.40.  Pain on movement must be considered as a part of the analysis of these claims.  38 C.F.R. § 4.45(f).  For these reasons, this aspect of the February 2013 examination report is inadequate for appellate purposes.  

Further, the November 2012 Board Remand required this examiner to provide an opinion as to whether the Veteran's service-connected disabilities, whether in concert or alone, preclude her from securing and following substantially gainful employment consistent with her education and occupational experience.  The VA examiner, in a May 2013 addendum opinion, noted that the Veteran is trained in the field of education with a graduate degree, which is primarily sedentary work "and generally an excellent choice for someone with multiple joint issues."  The examiner went on to state that while "migraine headaches may increase absenteeism, they are not typically disabling enough to preclude working.  The same may be said for the remainder of the [Veteran's service-connected] conditions."  This opinion fails to assess employability using the substantially gainful employment standard required by the Board's remand and by VA regulation.  Moreover, the examiner failed to discuss the entirety of service-connected disabilities.  The Veteran, as of the most recent September 2013 rating decision, is service connected for posttraumatic stress disorder, total hysterectomy, migraine headaches, right and left hip strain, tinnitus, hypothyroidism, right and left carpal tunnel syndrome, right and left knee arthritis, right and left elbow strain, right and left ankle sprain, allergic rhinitis, and right and left lower extremity scarring.  Her combined rating at this time is 90 percent.  There is simply no indication in the May 2013 opinion that the VA examiner considered the entirety of the Veteran's service-connected disabilities in concert, as was required by the Board's Remand.  For these reasons, the May 2013 opinion related to the Veteran's TDIU claim is inadequate for appellate purposes.  

In order to satisfy VA's duty to assist, a remand is warranted in order to afford the Veteran a new VA examination of her elbows, including an adequate opinion from a VA examiner related to painful motion, as well as to obtain a new opinion as to whether the Veteran's service-connected disabilities, either in concert or alone, preclude her from securing and following substantially gainful employment consistent with her education and occupational experience .  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159; also see Barr, 21 Vet. App. at 312 (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Finally, on remand, the RO should also again give the Veteran the opportunity to provide information related to any ongoing treatment of her claimed disabilities.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims, to include any VA or non-VA evidence.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The Veteran must be afforded a new VA examination to determine whether her current disabilities manifested by chest pain are related to her military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must reference the diagnoses of regurgitant mitral, tricuspid and pulmonary valve murmurs, as well as cardiac hypertrophy and borderline cardiomegaly, made at the time of the February 2013 VA examination.  The claims files and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims files and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed disability manifested by chest pain, to include regurgitant mitral, tricuspid and pulmonary valve murmurs, cardiac hypertrophy and borderline cardiomegaly, is related to her active duty service.  The examiner must also state whether any diagnosed disability manifested by chest pain, to include regurgitant mitral, tricuspid and pulmonary valve murmurs, as well as cardiac hypertrophy and borderline cardiomegaly, is due to or aggravated by any service-connected disorder.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The Veteran must be afforded a new VA orthopedic examination to determine the current severity of her service-connected bilateral elbow disorders, and to determine the effects of her service-connected disabilities on her ability to obtain and maintain employment consistent with her education and occupational experience.  The claims files and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims files and Virtual VA records have been reviewed. The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history. 

The examiner must record pertinent complaints, symptoms, and clinical findings for the elbows.  The examiner must conduct full range of motion studies and must first record the range of motion on clinical evaluation in terms of degrees with a goniometer.  Any pain during range of motion testing must be noted, and the examiner must accurately measure and report the degree where any recorded pain begins when measuring range of motion, with and without repetition.  Then, after reviewing the Veteran's statements and the evidence of record, the orthopedic examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups.  

Additionally, based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities (posttraumatic stress disorder, total hysterectomy, migraine headaches, right and left hip strain, tinnitus, hypothyroidism, right and left carpal tunnel syndrome, right and left knee arthritis, right and left elbow strain, right and left ankle sprain, allergic rhinitis, and right and left lower extremity scarring), either in concert or alone, preclude her from securing and following substantially gainful employment consistent with her education and occupational experience.  This opinion must be provided without consideration of her nonservice-connected disabilities or her age.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is her responsibility to report for the examinations scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to the last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After the requested examinations have been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this remand.  An examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

6.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


